Citation Nr: 1820418	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-58 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee replacement as secondary to service-connected myelitis.  

2.  Entitlement to service connection for gastritis as secondary to service-connected myelitis.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected myelitis.  

4.  Entitlement to service connection for gastric ulcers as secondary to service-connected myelitis.  

5.  Entitlement to service connection for chronic fatigue syndrome (CFS) as secondary to service-connected myelitis.  

6.  Entitlement to service connection for autonomic dysreflexia as secondary to service-connected myelitis.  

7.  Entitlement to service connection for hypertension as secondary to service-connected myelitis.  

8.  Entitlement to service connection for a psychiatric disorder as secondary to service-connected myelitis.  

9.  Entitlement to service connection for a heart disability as secondary to service-connected myelitis.  

10.  Entitlement to increased special monthly compensation based upon the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from March 1981 to April 1981.  

These matters come to the Board of Veterans' Appeals (Board) from September 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Central Office hearing in Washington, DC and a transcript of the hearing has been associated with the claims file.  

To the extent that additional relevant evidence has been added to the claims file since the most recent March 2017 supplemental statement of the case (SSOC) was issued, the Board notes that the Veteran explicitly waived review of such evidence by the agency of original jurisdiction (AOJ) during the November 2017 Board hearing; moreover, as the Veteran's substantive appeals were received after February 2, 2013, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issues of entitlement to increased disability ratings for bilateral upper extremity peripheral neuropathy and bowel impairment have been raised by the record in a November 2017 submission, but these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issues of entitlement to service connection for autonomic dysreflexia and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Left knee replacement is not proximately due to, the result of, or aggravated by service-connected myelitis.  

2.  Gastritis is not proximately due to, the result of, or aggravated by service-connected myelitis.  

3.  GERD is not proximately due to, the result of, or aggravated by service-connected myelitis.  

4.  Gastric ulcers are not proximately due to, the result of, or aggravated by service-connected myelitis.  

5.  CFS is not proximately due to, the result of, or aggravated by service-connected myelitis.  

6.  A psychiatric disorder is not proximately due to, the result of, or aggravated by service-connected myelitis.  

7.  A heart disability is not proximately due to, the result of, or aggravated by service-connected myelitis.  

8.  For the entire period on appeal, the Veteran's service-connected disabilities have not rendered him unable to care for most of his daily personal needs without the regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee replacement as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for service connection for gastritis as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  The criteria for service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected myelitis have not been met  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4.  The criteria for service connection for gastric ulcers as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

5.  The criteria for service connection for chronic fatigue syndrome (CFS) as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

6.  The criteria for service connection for a psychiatric disorder as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

7.  The criteria for service connection for a heart disability as secondary to service-connected myelitis have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

8.  The criteria for increased special monthly compensation based upon the need for aid and attendance have not been met.  38 U.S.C. §§ 1114(l); 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b); 3.352(a) (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  To the extent that the Veteran has asserted generally that the various VA medical opinions of record are inadequate and of less probative value than his lay statements and the related private opinions of record, the Board finds conversely that the VA opinions of record are adequate regarding the Veteran's claims addressed herein.  As discussed further herein, the examiners' opinions reflect consideration of the medical evidence of record, and they include detailed descriptions of the conditions and reasoned analyses and medical rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including the Veteran's numerous, lengthy, and duplicative submissions, including general medical treatises and literature on his disabilities, and copies of relevant medical records and applicable regulations which include his lay advocacy and editorial comments thereon.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

II.A.  Service Connection - Left Knee  

The Veteran claims entitlement to service connection for his left knee replacement; specifically, he asserts that his service-connected myelitis resulted in right foot drop and gait changes, which caused him to put more weight on his left leg, resulting in degenerative changes to his left knee and ultimately his left knee replacement surgery.  

Post-service private treatment records document that the Veteran underwent left knee meniscal surgery in 2010 and subsequent left knee arthroplasty for severe arthritis in 2012.  

Significantly, however, there is no competent and probative evidence of record that the Veteran's left knee replacement is secondary to his service-connected myelitis.  The October 2017 letter from a private physician has a heading for "Left Knee Replacement," and provided a factual background without providing a positive nexus opinion between the left knee replacement surgery and the service-connected myelitis.  Moreover, the additional objective evidence of record, including the related medical records and surgical reports do not otherwise indicate that the Veteran's left knee problems were due to gait changes as a result of his service-connected myelitis.  

Although the Veteran's reports are competent insofar as they report observable symptoms, including gait changes, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts a nexus between his left knee replacement and his service-connected myelitis, such statements are of no probative value given the Veteran's lack of related medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has also considered the various medical literature and studies submitted by the Veteran regarding the effects of gait changes resulting from myelitis.  Significantly, such medical treatise literature is of little probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In sum, there is no probative evidence of record that the Veteran's left knee replacement is secondary to his service-connected myelitis; therefore, the preponderance of the evidence weighs against the Veteran's claim.  As such, there is no reasonable doubt to be resolved, and his claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Gastritis, GERD, Gastric Ulcers  

The Veteran claims entitlement to service connection for gastritis, GERD, and gastric ulcers also as secondary to service-connected myelitis; specifically, he asserts that his service-connected myelitis affects his central nervous system which then affects the autonomic system and results in gastritis, GERD, and gastric ulcers.  

Post-service private treatment records from June 2012 and thereafter document the Veteran's history of GERD, gastric ulcers, and erosive gastritis as confirmed by diagnostic testing.  

Notably, however, such records do not document any etiological link between such conditions and the Veteran's service-connected myelitis.  
The October 2017 letter from a private physician has a heading for "Gastroenterology," and provided a factual background without providing a positive nexus opinion between the Veteran's various gastrointestinal disabilities and/or symptoms and the service-connected myelitis.  Moreover, the additional objective evidence of record, including the related medical records and diagnostic tests do not otherwise indicate that the Veteran's gastrointestinal problems were due to his service-connected myelitis.  

Although the Veteran's reports are competent insofar as they report observable symptoms related to his gastrointestinal conditions, see Layno, 6 Vet. App. at 469; to the extent that the Veteran asserts a nexus between his gastrointestinal conditions and his service-connected myelitis, including within the December 2017 esophageal conditions and stomach/duodenal conditions disability benefits questionnaires (DBQs) completed and submitted by the Veteran as a prudent layperson, such statements are of no probative value given the Veteran's lack of related medical expertise and training.  See Jandreau, 492 F.3d at1376-77.  

The Board has also considered the various medical literature and studies submitted by the Veteran regarding the potential for gastrointestinal conditions resulting from myelitis.  Significantly, such medical treatise literature is of little probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, 11 Vet. App. 509; see also Sacks, 11 Vet. App. at 317.  

In sum, there is no probative evidence of record that the Veteran's gastritis, GERD, and gastric ulcers are secondary to his service-connected myelitis; therefore, the preponderance of the evidence weighs against the Veteran's claims.  As such, there is no reasonable doubt to be resolved, and his claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. 49.  

II.C.  Service Connection - CFS  

The Veteran also claims entitlement to service connection for CFS as secondary to service-connected myelitis.  

Notably, there is conflicting post-service evidence as to whether the Veteran has a current diagnosis of CFS.  A January 2015 CFS DBQ completed by a private physician does not document a diagnosis of CFS; rather, the physician noted that the Veteran's sleep apnea with periodic limb movements resulted in extreme daytime fatigue.  

A June 2015 letter from a private physician stated that some of the issues caused by damage to the Veteran's central nervous system (CNS) and peripheral nervous system (PNS) include CFS.  

A November 2015 private CFS DBQ includes a diagnosis of CFS characterized by debilitating fatigue, generalized muscle aches or weakness (muscle weakness in extremities) fatigue lasting 24 hours or more after exercise, headaches, migratory joint pain, neuropsychological symptoms (cognitive and executive function issues including poor attention, inability to concentrate, forgetfulness, confusion and other cognitive impairments) and sleep disturbance (insomnia).  Significantly, however, there was no provided medical opinion with supporting rationale, linking the diagnosed CFS to service-connected myelitis.  See Nieves-Rodriguez, supra.  Additionally, the Board is mindful that some of the symptoms (such as muscle aches/weakness in extremities) attributed to CFS by the private physician are already contemplated by the Veteran's current 100 percent disability rating for myelitis, and, as such, any additional award of service-connection based upon such symptoms would result in impermissible pyramiding.  See 38 C.F.R. 4.14 (2017).  

In November 2016, a private physician opined, based upon a review of records and interview with the Veteran, that his disorders, including CFS, are related to the service-connected disability of myelitis; however, this opinion is likewise of little probative value as the physician did not include a supporting, detailed rationale.  See Nieves-Rodriguez, supra.  

Significantly, upon VA examination in January 2017, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for CFS.  Rather, the examiner concluded that the Veteran's constellation of symptoms, including hypersomnolence, fatigue, unrefreshed sleep, and cognitive impairments, were better explained by his diagnosed obstructive sleep apnea and restless leg syndrome.   Additionally, the examiner noted that a review of the scientific literature did not show that that transverse myelitis causes CFS, although fatigue as a symptom may be a direct or secondary result.  

The October 2017 letter from a private physician seems to imply that the Veteran has CFS but does not include any supporting rationale, and is accorded no probative value.

Although the Veteran's reports are competent insofar as they report observable symptoms of fatigue, see Layno, supra; to the extent that the Veteran asserts a nexus between his claimed CFS and his service-connected myelitis, such statements are of no probative value given the Veteran's lack of related medical expertise and training.  See Jandreau, supra.  

The Board has also considered the various medical literature and studies submitted by the Veteran regarding the potential for CFS resulting from myelitis.  Significantly, such medical treatise literature is of little probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, supra; see also Sacks, supra.  

In sum, while there is conflicting evidence of record as to whether the Veteran has a diagnosis of CFS which is related to his service-connected myelitis, the Board observes that the private evidence discussed above lacks probative value as it does not include supporting reasoning; rather, the most probative evidence of record is the January 2017 VA examiner's opinion which was well-supported by a reasoned rationale.  See Nieves-Rodriguez, supra.  As the preponderance of the evidence weighs against the Veteran's claim of entitlement to service-connection for CFS as secondary to myelitis, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, supra.  


II.D.  Service Connection - Psychiatric Disorder  

The Veteran next claims entitlement to service connection for a psychiatric disorder as secondary to his service-connected myelitis.  

Post-service treatment records are conflicting as to whether the Veteran has a diagnosed psychiatric disorder which is related to his service-connected myelitis.  

A January 2015 private CFS DBQ also notes that the Veteran had been diagnosed with a cognitive disorder and had become forgetful as a result.  

A June 2015 letter from a private physician noted that cognitive disorder was one of the issues caused by the damage to the Veteran's central and peripheral nervous system.  

In January 2016, a VA neurologist could not render an opinion regarding the Veteran's claimed psychiatric disorder without resorting to mere speculation, as a review of relevant medical literature did not provide a consistent answer.  Later that same month, a VA examiner concluded that a relevant diagnosis should be deferred pending a neuropsychological examination to rule-in or rule-out cognitive disorder secondary to transverse myelitis, its sequelae, or medication effects.  The examiner stated that a differential diagnosis would include attention deficit disorder (ADD), but noted that the Veteran did not have another diagnosable psychiatric disorder.  

Neuropsychological testing was conducted the following month, in February 2016.  In March 2016, after reviewing the neuropsychological testing results, the VA examiner provided an addendum to the January 2016 examination report which concluded that the neuropsychological evaluation did not provide evidence to support a neurocognitive disorder due to the Veteran's service-connected transverse myelitis.  Rather, the examiner stated that the Veteran did not have depression, cognitive impairment, or dementia, or any other psychiatric health condition attributable to a CNS disease and/or its treatment.  The examiner concluded that the prior findings from the January 2016 VA examination remain unchanged, with a less than 50/50 chance there is a psychiatric disorder related to the Veteran's transverse myelitis.  

In November 2016, a private physician opined, based upon a review of records and interview with the Veteran, that his disorders, including cognitive issues, were related to the service-connected disability of myelitis; however, this opinion is likewise of little probative value as the physician did not include a supporting, detailed rationale.

Upon VA psychiatric examination in January 2017, the VA examiner diagnosed unspecified depressive disorder with anxious distress which was less likely than not secondary to the Veteran's service-connected transverse myelitis.  In support of his opinion, the VA examiner noted that the Veteran's reported onset of psychiatric health symptoms aligned with his heart attack in 1996, rather than with his diagnosed transverse myelitis.  Additionally, the examiner noted that the Veteran did not meet criteria for a diagnosed cognitive disorder based on the February 2016 neuropsychological testing, which documented that it would be premature to speculate a specific etiology for his reported cognitive problems at present.  Finally, the examiner noted that the Veteran's reported issues with memory and concentration were more likely related to his diagnosed depressive disorder.  

To the extent that an October 2017 letter from a private physician provides the conclusory opinion that the Veteran's cognitive disorder is secondary to his myelitis, the Board finds this to be of no probative value as it merely includes a review of records but does not include any supporting rationale and is outweighed by the VA medical opinions. 

Although the Veteran's reports are competent insofar as they report observable symptoms of cognitive impairment, see Layno, supra; to the extent that the Veteran asserts a nexus between his claimed psychiatric disorder, including a cognitive disorder, and his service-connected myelitis, such statements are of no probative value given the Veteran's lack of related medical expertise and training.  See Jandreau, supra.  Moreover, the Board finds it inconsistent that the Veteran claims to experience cognitive impairment and decline related to his service-connected myelitis; however, he has remained involved in the processing of his claims for compensation by submitting voluminous records and complex medical treatises in support of his claims.  Additionally, he was able to provide cogent testimony in support of his claims during the November 2017 Central Office hearing.  As such, his inconsistent statements in this regard lack probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has also considered the various medical literature and studies submitted by the Veteran regarding the psychiatric disorders resulting from myelitis.  Significantly, such medical treatise literature is of little probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, supra; see also Sacks, supra.  

In sum, while there is conflicting evidence of record as to whether the Veteran has a current psychiatric diagnosis, to include a cognitive disorder, the relevant private evidence discussed above lacks probative value as it does not include supporting reasoning.  Indeed, the most probative evidence of record is the January 2017 VA examiner's opinion which was well-supported by a reasoned rationale.  See Nieves-Rodriguez, supra.  As the preponderance of the evidence weighs against the Veteran's claim of entitlement to service-connection for a psychiatric disorder as secondary to myelitis, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, supra.  

II.E.  Service Connection - Heart Disability 

The Veteran next claims entitlement to service connection for a heart disability as secondary to his service-connected myelitis.  

Post-service private treatment records document that the Veteran suffered a myocardial infarction in March 1996, with subsequent coronary artery bypass graft surgery in February 2012 to address his diagnoses of atherosclerotic cardiovascular disease with unstable angina and three vessel coronary artery disease.  Notably, such private treatment records do not document that such heart disease was etiologically related to the Veteran's service-connected myelitis.  Rather, the Veteran's March 1996 cardiac catheterization procedure resulted in the conclusion that the exact etiology of his cardiac abnormality was uncertain at the time.  

Additionally, October 1998 private treatment records, as well as subsequent treatment records, document the Veteran's risk factors for cardiac disease, including a strong family history, with his father, mother, and brothers all experiencing forms of cardiac disease.  To the extent that the Veteran's later lay statements, rendered in the context of his claims for VA compensation, attempt to downplay his family history of cardiac disease, the Board finds such statements less probative than the objective medical records which consistently document his strong family history of cardiac disease as a risk factor.  See Caluza, 7 Vet. App. 498.  

Although a November 2014 letter from the Veteran's private cardiologist opined that it is more than likely that the Veteran's current cardiovascular conditions were aggravated beyond their natural progression because of his active duty military service, the Board notes that the probative evidence of record does not document that the Veteran's claimed cardiovascular conditions preexisted his active service; as such, a claim of service aggravation is not warranted.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  However, regarding the Veteran's secondary service-connection claim, the private cardiologist also noted, based upon her personal experience and reference to medical journals, that the concerns in spinal cord injuries include its ability to compromise cardiovascular control, with associated short- and long-term consequences, which could be seen in the Veteran's medical history causing his disability.  

A December 2014 ischemic heart disease DBQ completed by a private physician documents the Veteran's diagnoses of coronary vasospasm, arteriosclerotic heart disease (ASHD), coronary triple bypass, and angina; however, the physician did not include a nexus opinion linking any of these conditions to the Veteran's service-connected myelitis.  

In January 2016, a VA neurologist noted that he could not opine regarding the Veteran's claimed heart condition without resorting to mere speculation, as a review of the relevant medical literature was inconsistent on the point, as transverse myelitis was known to cause orthostatic hypotension, but not coronary vasospasm or angina.  Later that same month, VA obtained an addendum opinion from a VA examiner who opined that the Veteran's coronary artery disease (CAD), diagnosed in 1996 at time of his myocardial infarction, followed by coronary artery bypass graft (CABG) in 2012 was less likely than not a result of his service-connected myelitis.  Rather, the examiner noted the Veteran's positive family history as well as hyperlipidemia that were likely contributing factors.  The examiner stated that, based on a review of medical literature, patients with a history of spinal cord injury were at risk for premature development of cardiac risk factors and subsequent coronary artery disease; however, it was not possible to determine if this is the case in a patient with a known family history of coronary artery disease. Furthermore, while SCI may be a contributory risk factor, it is impossible to determine if this was the sole direct cause of his CAD.  

In April 2016, a VA examiner opined, based on a review of available information, that there was no evidence that CAD was aggravated beyond its natural progression by myelitis.  Although the Veteran reported complaints of intermittent chest pain that may be related to his autonomic dysreflexia, testing to date had not indicated that such was secondary to angina or CAD; additionally, recent diagnostic imaging revealed no ischemic changes, with normal perfusion and LVEF.  

In November 2016, a private physician opined, based upon a review of records and interview with the Veteran, that his disorders, including cardiovascular disease, are related to the service-connected disability of myelitis; however, this opinion is likewise of little probative value as the physician did not include a supporting, detailed rationale.  See Nieves-Rodriguez, supra.  

Most recently, upon VA examination in January 2017, a VA examiner opined that the Veteran's CAD, status post CABG with angina, was less likely as not related to his service-connected transverse myelitis and at least as likely as not related to the Veteran's strong family history of CAD.  On multiple occasions the treatment records report a strong family history of CAD and premature CAD.  The examiner noted that although medical research noted that with improved long-term survival, CAD had become an increasingly important complication in spinal cord injury and that studies suggest that the prevalence of CAD is higher in SCI patients compared with the general population, the research cannot be interpreted in the setting of a strong family history of CAD, which is the Veteran's case.  Family history is a known independent risk factor for CAD, particularly among younger individuals with a family history of premature disease.  Additionally, the examiner concluded that the Veteran's myocardial infarction was less likely as not related to his transverse myelitis, as contemporaneous treatment records from this event in 1996 state that the etiology was uncertain; moreover, there was no objective evidence that causally related the myocardial infraction to the Veteran's transverse myelitis.  

To the extent that an October 2017 letter from a private physician provides the conclusory opinion that the Veteran's heart disability is secondary to his myelitis, the Board finds this to be of no probative value as it merely includes a review of records but does not include any supporting rationale and is outweighed by the VA medical opinions.

Although the Veteran's reports are competent insofar as they report observable symptoms such as chest pain, see Layno, supra; to the extent that the Veteran asserts a nexus between his claimed heart condition and his service-connected myelitis, such statements are of no probative value given the Veteran's lack of related medical expertise and training.  See Jandreau, supra.  

The Board has also considered the various medical literature and studies submitted by the Veteran regarding the potential for cardiovascular disease resulting from myelitis.  Significantly, such medical treatise literature is of little probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, supra; see also Sacks, supra.  

In sum, while there is conflicting evidence of record as to whether the Veteran's diagnosed cardiovascular disorders are related to his service-connected myelitis, the relevant private evidence discussed above lacks probative value as it does not discuss or reconcile the Veteran's strong family history of CAD or include rationale to explain the conclusory opinions that his heart conditions are related to his service-connected myelitis.  Indeed, the most probative evidence of record is the January 2017 VA examiner's opinion which was well-supported by a reasoned rationale.  See Nieves-Rodriguez, supra.  As the preponderance of the evidence weighs against the Veteran's claim of entitlement to service-connection for a heart disability as secondary to myelitis, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, supra.  

III.  SMC - Aid and Attendance  

Finally, the Veteran claims entitlement to increased disability compensation in the form of special monthly compensation due to the need to aid and attendance.  

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 (2012) under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a Veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b) (2017).  

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or psychiatric incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

A November 2015 private DBQ regarding housebound/aid and attendance benefits notes the Veteran's relevant diagnoses of transverse myelitis, SCI, autonomic dysreflexia, CAD, sleep apnea, and cognitive/executive function deficit.  Significantly, while the private physician noted that the Veteran experienced some difficulties in activities of daily living (such as moderate difficulties swallowing, forgetting to shut off the stove/oven or to pay his bills, causing three grease fires, having trouble putting on clothes, and requiring medication management), the private physician ultimately concluded that the Veteran was able to feed himself and to prepare his own meals, that he did not need assistance in bathing or tending to other hygiene needs, and that he was not legally blind, did not require home nursing care, and maintained the ability to manage his financial affairs.  As such, while the private physician stated that the Veteran's spouse and children helped with regular aid and attendance, such a conclusion is internally inconsistent with the objective findings of the physician; moreover, the examiner noted that the Veteran was able to attend doctors' appointments, medical tests, hospital visits, and physical therapy.  

The Board has also considered the lay evidence of record which documents that the Veteran does require some assistance with activities of daily living; however, the preponderance of the evidence is against a finding that the Veteran requires the regular aid and assistance of a licensed healthcare provider to perform such activities.  To the extent that the Veteran asserts that he requires regular aid and attendance, such statements lack probative value given their inconsistency with the additional objective evidence of record.  Notably, the Veteran was able to attend his November 2017 Central Office hearing before the Board; he reported that he was able to drive by himself from Connecticut to Washington, D.C., and was able to stay at a hotel and dress himself for the hearing without the aid and assistance of another party, including his family members, who did not accompany him to the Central Office hearing.  As such, his inconsistent statements in this regard lack probative value.  See Caluza, supra.  

Additionally, the Board notes that the Veteran is already in receipt of special monthly compensation for the loss of use of his lower extremities; as such, entitlement to basic aid & attendance benefits must be separate and distinct from his previously granted entitlement based upon the loss of use of his lower extremities.  Notably, the probative evidence of record does not establish that the Veteran requires the regular aid and attendance of another person to perform basic activities of daily living based upon his service-connected disabilities without consideration of his loss of use of his bilateral lower extremities.  

Given the above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to SMC based on the need for aid and attendance.  While the Board acknowledges that the Veteran may require some assistance with activities of daily living, such evidence does not establish that the Veteran is in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to the wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  Given the above, SMC based on the need for the regular aid and attendance of another person is not warranted.  See 38 U.S.C. § 1114(l), (s); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for left knee replacement as secondary to service-connected myelitis is denied.  

Service connection for gastritis as secondary to service-connected myelitis is denied.  

Service connection for GERD as secondary to service-connected myelitis is denied.  

Service connection for gastric ulcers as secondary to service-connected myelitis is denied.  

Service connection for CFS as secondary to service-connected myelitis is denied.  

Service connection for a psychiatric disorder as secondary to service-connected myelitis is denied.  

Service connection for a heart disability as secondary to service-connected myelitis is denied.  

Special monthly compensation based upon the need for aid and attendance is denied.  


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for autonomic dysreflexia and hypertension.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, there is conflicting evidence of record regarding the Veteran's claims of entitlement to service connection for autonomic dysreflexia and hypertension.  

A June 2015 letter from a private physician states that the issues caused by damage to the Veteran's central and peripheral nervous systems include autonomic dysreflexia.  

In January 2016, a VA neurologist opined, following a review of relevant medical literature, that autonomic dysreflexia could have been caused by transverse myelitis.  The following month, an additional VA examiner was asked to clarify the January 2016 opinion indicating a potential nexus between autonomic dysreflexia and transverse myelitis.  The examiner stated that he did not feel comfortable providing such a concrete statement, but with reservation, the examiner opined that the Veteran's autonomic dysreflexia was at least as likely as not proximately due to or the result of myelitis.  

In April 2016, a VA examiner opined that there was no evidence that hypertension was aggravated beyond its natural progression by myelitis.  The examiner noted that the Veteran's blood pressure had been stable with prescribed medication; however, the examiner also noted that the Veteran was at risk for increased blood pressure with autonomic dysreflexia.  

An August 2016 VA neurology note documents that the Veteran "probably" had autonomic dysfunction related to his neurological condition, but that he had not had the autonomic dysreflexia that is typical of persons with high, complete spinal cord injuries.  

In November 2016, a private physician opined, based upon a review of records and interview with the Veteran, that his disorders, including autonomic dysreflexia and hypertension, were related to the service-connected disability of myelitis.  

Upon VA hypertension examination in January 2017, the VA examiner acknowledged that the Veteran's treatment records documented a history of hypertension, they did not document elevated blood pressure readings or document how a diagnosis of hypertension was made.  The examiner further noted that the Veteran was on prescribed metoprolol for his heart disease rather than for hypertension.  Additionally, the examiner stated that the matter of the Veteran's claimed autonomic dysreflexia had been referred to a VA neurologist for a medical opinion.  

Later that same month, a VA neurologist noted that the Veteran had experienced sweating, but not in combination with additional symptoms of autonomic dysreflexia; moreover, while a review of the Veteran's treatment notes repeatedly mentioned a diagnosis of autonomic dysreflexia, the VA neurologist was unable to determine what testing was done to arrive at the diagnosis (e.g., a tilt-table test).  The neurologist noted extensive prior workup for organic causes of his flushing and sweating had been negative; but stated these symptoms certainly could be secondary to his myelitis, and would be a diagnosis of exclusion.  He concluded that in order to be most helpful in the primary question of whether the Veteran has a diagnosis of autonomic dysreflexia, he would need to review the results of the Veteran's prior workups.  Additionally, he stated that in the absence of requisite testing, such as tilt-table testing, he would strongly recommend that the Veteran be evaluated at a Dysautonomia Center.  

Given the above, the Board finds that addendum medical opinions would be beneficial prior to adjudicating the Veteran's claims of entitlement to service connection for autonomic dysreflexia and hypertension, including as to whether the Veteran has been diagnosed with either condition for any period during the pendency of the claims and if so, whether either condition is etiologically related to his service-connected myelitis.  Additionally, in formulating the requested opinions, the VA examiner should have the opportunity to review the Veteran's prior workups regarding his claimed autonomic dysreflexia; alternatively, in the absence of requisite testing, such as tilt-table testing, the Veteran should be properly evaluated as suggested by the January 2017 VA neurologist.  

Additionally, the Board is mindful that the Veteran has also submitted various medical literature and studies regarding autonomic dysreflexia related to spinal cord injury which results in acute, uncontrolled hypertension.  While such medical treatise literature is of a general nature and does not reference the specific facts particular to the Veteran's claim, it should be addressed by the VA examiner upon remand.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the January 2017 VA neurologist, Dr. J. J. S. of the West Haven VA Medical Center (VAMC), for an addendum opinion regarding the Veteran's claims of entitlement to service connection for autonomic dysreflexia and hypertension.  If the January 2017 VA neurologist, Dr. J. J. S., is unavailable, an equally qualified examiner may be substituted.  The need for a full VA examination is left to the discretion of the examiner offering the requested opinion; however, if the VA examiner is unable to locate and comment upon the Veteran's prior workups, the Veteran must then be afforded all required diagnostic testing, such as tilt-table testing.  The claims file and a copy of this remand must be made available to the reviewing VA examiner, and the examiner must indicate in the addendum report that the claims file was reviewed.  

The examiner is asked to furnish the following opinions:

a)  Does the Veteran, either now or at any time from approximately 2014 to the present time have a current hypertension disability?  

b)  If so, is it as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by his service-connected myelitis?  

c)  If the answer to (b) is negative, is it as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond natural progression) by his service-connected myelitis?  

d)  If the answer to (c) is positive, and the examiner finds that the service-connected myelitis aggravates hypertension, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for hypertension prior to aggravation.  If the examiner is unable to establish a baseline for hypertension prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

e)  Does the Veteran, either now or at any time during the pendency of his claim, have a current autonomic dysreflexia disability?  

f) If so, is it as likely as not (a 50 percent probability or greater) that the Veteran's autonomic dysreflexia is caused by his service-connected myelitis?  

g) If the answer to (f) is negative, is it as likely as not (a 50 percent probability or greater) that the Veteran's autonomic dysreflexia is aggravated (permanently worsened beyond natural progression) by his service-connected myelitis?  

h)  If the answer to (g) is positive, and the examiner finds that the service-connected myelitis aggravates the autonomic dysreflexia, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for autonomic dysreflexia prior to aggravation.  If the examiner is unable to establish a baseline for autonomic dysreflexia prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

In rendering the above opinions, the examiner must specifically consider, discuss, and reconcile the relevant private and VA medical evidence of record, as well as the medical treatise evidence submitted by the Veteran in support of his claims.  

2.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for autonomic dysreflexia and hypertension.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


